EXHIBIT 5.1 OPINION AND CONSENT OF BRUNSON CHANDLER & JONES, PLLC July 20, 2017 All for One Media Corp. 236 Sarles Street Mt. Kisco, New York 10549 Re: All for One Media Corp. Registration Statement on Form S-8 Ladies and Gentlemen: We refer to the Registration Statement on Form S-8 (the “Registration Statement”) under the Securities Act of 1933, as amended (the “Act”), of All for One Media Corp. (the “Company”), which will be filed with the Securities and Exchange Commission on or about the date hereof. The Registration Statement relates to the registration of 2,000,000 shares of the Company’s common stock, $0.001 par value (the “Common Stock”) to be issued pursuant to the All for One Media Corp. Amended 2017 Stock Option Plan (the “Plan”). Assumptions In rendering the opinion expressed below, we have assumed, with your permission and without independent verification or investigation: 1. That all signatures on documents we have examined in connection herewith are genuine and that all items submitted to us as original are authentic and all items submitted to us as copies conform with originals; 2. Except for the documents stated herein, there are no documents or agreements between the Company and/or any third parties which would expand or otherwise modify the respective rights and obligations of the parties as set forth in the documents referred to herein or which would have an effect on the opinion; 3. That as to all factual matters, each of the representations and warranties contained in the documents referred to herein is true, accurate and complete in all material respects, and the opinion expressed herein is given in reliance thereon; and 4. That at the time the shares of Common Stock being registered under the Registration Statement are issued, there will be sufficient authorized but unissued shares of the Company’s common stock available to allow for such issuance(s). 1 We have examined the following documents in connection with this matter: 1.
